    Filed 05/05/20                                             Case 20-11345                                            Doc 34
            STATE OF CALIFORNIA - BUSINESS, CONSUMER SERVICES AND HOUSING AGENCY                    GAVIN NEWSOM, Governor
     I..
           DEPARTMENT OF REAL ESTATE
             1651 EXPOSITION BOULEVARD .
             P.O. BOX 137000                    ..
           -SACRAMENTO CA 95813-7000
             (877) 373-4542



                                                                                   li 34 5
               ApriIl6,2020
                                                                 Cis
•               MICHAEL CHUCK PORTER
               .1283 NORTH LUCERNE.LANE
                                                                                                      FILED
                FRESNO, CA 93728                                            .                       MAY - 5 2020
                                                                                      0
                                                                                      >   I   UNITED STATES BANKRUPTCY COURT   I

               ReDRE#4200407008
                 Pouyan Broukhim et al.

               Dear Mr. Porter:

               Your complaint regarding the above-named individual has been assigned to Real Estate
               Special Investigator Kristen Rod rigues for review and appropriate action.

               To assist our handling of this matter, please address future correspondence, including
               our reference number to the attention of the Special Investigator to whom the case has
               been assigned.

               Sincerely,



               Chika Sunquist
               Supervising Special Investigator I
               Mortgage Loan'Activities

               CS


               cc: JULIE GREENFIELD
                    339 SAN MARINO
                    IRVINE, CA 92614
Filed 05/05/20                                      Case 20-11345                                                               Doc 34



                                               California TD Specialists
                                                8190 East Kaiser Blvd.
                                              Anaheim Hills, California 92808
                                                       (714) 283-2180

                      NOTICE TO BORROWER OF POSTPONEMENT OF TRUSTEE'S SALE

     April 7, 2020
     Re: T.S. Number:            84310                  Loan : 399229008
            Borrower:            MICHAEL CHUCK PORTER
            Property Address:    1283 NORTH LUCERNE LANE
                                 FRESNO, CA 93728-1712

     You are hereby notified that the above-referenced Trustee's Sale previously scheduled for 4/7/2020 at 10:30
     AM has been postponed to 4/28/2020 at 10:30 AM at the place originally set forth in the Notice of Trustee's
     Sale.

     YOU MAY NOT RECEIVE WRITTEN NOTICE OF POSTPONEMENT EACH TIME THE
     TRUSTEE'S SALE IS POSTPONED. TO PROTECT YOUR INTEREST IN THE PROPERTY, IT
     IS IMPORTANT THAT YOU MONITOR ALL POSTPONEMENTS OF THE TRUSTEE'S SALE.

     You may monitor trustee's sale postponements by attending the scheduled trustee's sale at the place in the
     notice of4ruste&s-sale--and-atthe date andt-irne4n-the most-recent pub1icdeelaration--of--postponement;-WhiIe---••--
     a public declaration at the time set for trustee's sale is the official method for postponing a trustee's sale, you
     can also obtain information about further trustee's sale postponements by calling 844-477-7869 or through
     the following website: www.stoxposting.com and by accepting the terms and conditions: for that resource.
     UNLESS YOU TAKE ACTION TO PROTECT YOUR PROPERTY, IT MAY BE SOLD AT A
     PUBLIC SALE WITHOUT FURTHER NOTICE.

     If you are currently in a bankruptcy proceedings, or have previously obtained a discharge of this debt under
     applicable bankruptcylaw, this notice is for information only and is not an attempt to collect the debt, or a
     demand for payment, or an attempt to impose personal liability for that debt. You should consult with your
     bankruptcy attorney or other advisor about your legal rights and options. In addition, if you are currently in a
     bankruptcy proceeding, approval of any program for which you may be eligible is contingent on approval by
     the bankruptcy court in your bankruptcy case.

      CALIFORNIA TD SPECIALISTS, AS TRUSTEE
      as authorized agent of the beneficiary




      i I I IO I I IiIH 1 1 I
      84310                             -
                                                     I OhI HII I l hI I UhI UhiI IiI l I
                                                   T3-PPDOC                Affidavit of S,te-PostpoomentAffidavit of   130612
Filed 05/05/20                                         Case 20-11345                                                   Doc 34
     Title Order No.':       1414971CAD
     Trustee Sale No.:       84310
     Loan No.:               399229008
     APN:                  . 451-261-06           ..                           .

             NOTICE OF TRUSTEE'S SALE - continued

     all right title and interest conveyed to and now held by it under said Deed of Trust in the, property situated in
     said County, California describing the land therein: The South half of Lot 22 of Lucerne Tract in the City of Fresno,
     County of Fresno, State of California, as shown on Map recorded in Book 5 Page 10 of Record of Surveys, Fresno
     County Records

     The property heretofore described is being sold '!as is". The street address and other commofl designation, if
     any, of the real property described above is purported to be: 1283 NORTH LUCERNE LANE
     FRESNO, CA 93728-1712.

     The undersigned Tru'stee disclaims any liability for any.incorrectness of the street address and other common
     designation, if any, shown herein. Said sale will be made, but without covenant or warranty, expressed or
     implied, regarding title, possession, or encumbrances, to pay the remaining principal sum of the note(s)
     secured by said Deed of Trust, with interest thereon, as provided in said note(s), advances, if any, under the
     terms of.the Deed of Trust, estimated fees, c enses of the Trustee and ofthe trusts created by
     said Deed of Trust, to-wit:
                                                     $167,035.07 (Est e
                      Accrued interest and a ditional advances          increase this figure prior to sale.

     The beneficiary under said Deed of Trust heretofore executed and delivered, to the undersigned a written
     Declaration Of Default and Demand for Sale, and a written Notice of Default and Election to Sell. The
     undersigned caused said Notice of Default and Election to Sell to be recorded in the county where the real.
     property is located and more than three months have elapsed since such recordation.


     DATE: 3/11/2020

     CALIFORNIATD SPECIALISTS, AS TRUSTEE, as Trustee               .                            .        .
     8190 EAST KAISER BLVD., ANAHEIM HILLS, CA 92808
     PHONE: 714-283-2180
     FOR T         .  LE INFORMATION LOG ON TO: www.stoxposting.com
     C L:. 844-477-7869                                           .




     PAP4CIO S. INCE', VICE PRESIDENT


     CALIFORNIA TD SPECIAUSTS IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A
     DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE. '




                                                               2                                     -
Filed 05/05/20                                                  Case 20-11345                                                       Doc 34


                                      Declaration of Mortgage ServicerPursuant to
                                       Civil Code Section 2923.5(6) or 2923.55(c)
                     Borrower(s).:                Michael Chuck Porter
                     Loan Number:                 399229008
                     MortgServicer                FCI Lender Services, Inc.
                     Property Address:            1283 North              Lane         .




                                                  Fresno, CA 93728
                     Trustee S'ale NiJ'mber:                       44 10
                 The undersigned, 's Beneficiary/Lender, or an authorized agent of the Beneficiary/Lender named
                 below, declares that:                                                        .

                                  1. The mortgage servicer has contacted the borrower pursuant to. California Civil
                                  Code Section 2923.5(a)(2) or Section 2923.55(b)(2) to "assess the borrower's
                                  financial situation and explore options for the borrower to avoid foreclosure". Thirty
                                  (30) days, or more, have passed since the initial contact was made.

         (\                       2 Despite the exercise of due diligence pursuant to California Civil Code Section
                                  2923.5(e) or Section 2923.55(f), the mortgage servicer has been unable to contact the
                 '                borrower to "assess the borrower's financial situation and explore options for the
                                  borrower to avoid foreclosure". Thirty (30) days, or more, have'passed since these
                      t           due diligence efforts were satisfied.

                                  a   No contact was required by the mortgage servicer because the individual(s) did not
                                  riiét the definition of "borrower" pürsüant to subdivision (C) of California :CiviF Code
                                  Section 2920.5.

                                 4 The requirements of California Civil Code Section 2923.5 or Section 2923.55 do
                                 not apply because the loan is not secured by a first mortgage or firstdeed of trust that
                                 secures a loan, or that encumbers real property, described in California Civil Code
                                 Section2924.15(a).

              I certify under penalty of perjury that this-declaration is acci.irate, complete -and supported by
              competent and reliable evidence which as the Beneficiary/Lender has reviewed to substantiate the
              borrower's default and the right to foreclose, including the, borrower's loan status and loan
              information.                                                          .     .      .

                                 FCI Lender Services , Inc
                                                                                                  iI2C1
                                                                                                I If      /
                                   Mortgage Servicer        '                                      f   Date:

                                       Gabriela Cruz                                       Pre-Foreclosure Coordinator
                                       Name (Print)                              ,,•              Title (Print)




                            -,           Signature


                                                                                                                     - Page lof 1




   WA
                                                                                                                  '4
Filed 05/05/20                                                                        Case 20-11345                                                    Doc 34
                 Wt      To 11 Fre e: (80 0) 93 1-2 424 His. : Fri 00 a 00 .nt
                                                                                                                                         Payment Statement
                                                                                                                                                          Statement Date: 10/12/2019
                         Wbsite:www.trustfci.com NMLS I4920 DRE 4l 1022780
                         P0 BOX 27370 Anaheim CA 92809-0112 Fax: (714) 282-2429                                                                           CuStomerseniice@trustfci.com

         AccOunt                                                                                                                            Account Number:                       399229008
         Outstanding Principal Balance:                   $148,500.00      Escrow Balance:                                    $0.00         Payment Due Date:                    11/01/2019
         Deferred Amounts:                                       $0.00     Suspense Balance:                                  $000
                                                                                                                                            AMOUNT DUE                      $5,086.12
         Current Interest Rate:                                9.000°h     Restricted Suspense:                               $0.00
                                                                                                                                            If Payment is not received by 11/12/2019,
         Next Interest Rate Change Date:                              -    Loan Maturity Date:                        09/01/2020            $111.38 Late Fee will be charged
         Remaining Loan Term (Months):                              13     Payment Type:          Interest Only   -    Pymt/ Fixed
         Prepayment Penalty:                                        NO                                                        Rate
                                                                           Next Due Date:                             09/01/2019             Explanation of Payment Due
                                                                                                                                             Principal:                                 $0.00
                            Michael Chuck Porter                                                                                             Interest:                            $1,113.75
                            1537 W Cortland Avenue                                                                                           Other Amounts Due:                         $0.00
                            Fresno, CA 93705                                                                                                 Escrow (Taxes and/or Insurance)            $0.00
                                                                                                                                             Current Payment:                   $1,113.75
                                                                                                                                             Total Fees and Charges:                    $0.00
                                                                                                                                             Overdue Payments:                     $3,972.37
     In the event this loan was recently service transferred, figures on this statement are subject to revision
                                                                                                                                             Total Amount Due:                    $5,086.12

                     Transaction Activity Since (08/12/2019 - 10/12/2019) To view all transactions please log into www.trustfciconi
     Date            Description                                         Charges Payments Date                    Description                                       Charges Payments




      Past Payments Breakdown                                                                               Account History                                                                     I
            - -                                           Paid Since Last         Paid Vear t              Recent Payment Account History:
                                                               Statement                 Date
                                                                                                           * Payment due 05/01/2019: Fully Paid on 05/08/2019
     Principal:                                                      $0.00                $0.00            * Payment due 06/01/2019: Fully Paid on 06/07/2019
     Interest:                                                       $0.00           $5,828.63             * Payment due 07/01/2019: Fully Paid on 08/05/2019
     Escrow (Taxes and/or Insurance):                                $0.00                $0.00
                                                                                                           * Payment due 08/01/2019: Fully Paid on 08/05/20 19
     Fees    :                                                       $0.00                $0.00
                                                                                                           * Payment. Due 09/01/2019: Unpaid balance of $2,239.87
     *Partial Payment( Unapplied/Suspense            )               $0.00                $0.00
     Others:
                                                                                                           * Payment Due 10/01/2019: Unpaid balance of $1,732.50
                                                                     $0.00              $185.00
     TOTAL:                                                          $0.00
                                                                                                           * Current Payment Due 11/01/2019: $1,113.75
                                                                                     $6,013.63
                                                                                                           Total:5,086.12 due. You must pay this amount to keep your loan
         is You Are txperuencing i-,nanciau ultruculty:
         See back for info about Mortgage Counseling or assistance.




             ----------- ------------- PLEASE DETACH THE BOTTOM PORTION OF THIS STATEMENT, RETURN IT WITH YOUR PAYMENT AND RETAIN THE TOP PORTION FOR YOUR RECORDS ------------------------



                                                                                                        F*7
 I         ' I1   Payment coupon                         RPay your bill online ($15.00 fee)                           Pay by Phone ($18.00 fee)            MoneyGram:CODE 5090, (Call
              Please do not Staple or Paperclip
                                                    FI     https://lirs.trustfci.com/borrower                         800-931-2424                         800-555-3133 for locations and fees)



                                                                                                                                           Amount Due
                                                                                                          Account:                                                           399229008
                            FCI Lender Services, Inc.                                                     Current Payment Due By 11/01/2019:                                  $1,113.75
                            P0 Box 27370                                                                 Total Payment(s)                                                     $5,086.12
                            Anaheim, CA 92809-0112                                                        $111.38 Late Fee will be charged after 11/12/2019
                                                                                                          Additional Principal:
                                                                                                          Additional Escrow:
                                                                                                          Total Amount Enclosed:
                    Check box if your address or phone number has changed
                    And complete the form on the back of this page.
                                                                                                      Property Address: 1283 North Lucerne Lane
                                                                                                      Fresno, CA 93728
         *flfl**lSBpC* *399229008* *11/01/19* 5086.12




         Ilifi li i 1 1 1 0 lIVID I I H I I I I lID H I UI f 1 1 1 1 1 DII I lU 11ff Il IV I
